ICJ_105_UseOfForce_SCG_BEL_1999-06-02_ORD_01_NA_06_FR.txt. 181

OPINION DISSIDENTE DE M. WEERAMANTRY,
VICE-PRÉSIDENT

[Traduction ]

A la différence de la majorité des membres de la Cour, je suis d’avis
que la Cour a, en l’espèce, compétence prima facie. Quant à Vindication
de mesures conservatoires, il s’agit bien d’une affaire où «les circons-
tances l’exigent» (art. 41 du Statut).

Cette affaire est à mon avis extrêmement importante et si riche que je
me dois d’exposer mes vues assez longuement, bien que le temps imparti
à cette rédaction ait été extraordinairement bref.

La situation qui fait l’objet de la plainte est marquée tous les jours par
des pertes en vies humaines; un très grand nombre d'individus, dont des
femmes, des enfants, des personnes âgées, des infirmes, sont constam-
ment exposés à des risques pour leur personne et à des souffrances, et les
dommages causés aux biens sont souvent énormes. Quel que soit le motif
dont procèdent les bombardements aériens qui ont lieu actuellement,
même si ce motif s'inspire de la meilleure intention du monde, il met en
jeu certains fondements de l’ordre juridique international — le règlement
pacifique des différends, l’autorité suprême de la Charte des Nations
Unies et la primauté du droit à l’échelle internationale. Ce sont ces prin-
cipes fondamentaux qui sont la source de mes réflexions.

L’applicabilité de ces principes, pris chacun un par un ou globalement,
crée une situation permettant de conclure, prima facie en tout cas, à
Pexistence de circonstances qui justifient l'indication de mesures conser-
vatoires en attendant que la Cour examine plus avant les questions juri-
diques complexes qui sont en jeu.

La requête introductive d'instance met en relief sous forme classique
Pun des attributs les plus vénérables, considéré comme l’un des plus pré-
cieux, de la fonction judiciaire — la faculté et l'obligation pour un tribu-
nal de faire tout en son pouvoir pour promouvoir le règlement pacifique
des différends au moyen des mesures conservatoires qui peuvent être
nécessaires avant que la Cour se prononce définitivement. C’est aussi un
attribut vénérable de la mission judiciaire que les tribunaux soient tenus,
dans les limites de ladite fonction judiciaire, de faire tout en leur pouvoir
pour empêcher l’escalade du conflit entre les parties en litige.

Dans le droit interne, le tribunal qui constate que deux parties en litige
se livrent à la violence autour de ce qui fait l’objet d’une action portée
devant lui n’éprouverait aucune hésitation, aussi justifiée que soit l’une
ou l’autre des parties, à prescrire de mettre un frein à cette violence. Cette
attitude obéit à deux raisons: il est essentiel de préserver intégralement les
droits des parties pendant que le tribunal saisi cherche la solution et il est

61
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS, WEERAMANTRY) 182

essentiel aussi qu'il n’y ait pas d’escalade du différend pendant que l’ac-
tion se déroule. La fonction judiciaire a le même caractère quand elle est
transposée sur le plan international, d’autant que la Cour, en l'occur-
rence, est l’organe judiciaire principal des Nations Unies, mandaté par
une Charte qui met le réglement pacifique des différends au nombre de
ses tout premiers buts et principes.

On n'est pas fondé à rejeter cette façon de voir parce que la Cour n’a
pas les moyens d’assurer l’exécution des mesures qu'elle prend. La voix
de fa Cour en sa qualité d’organe judiciaire principal des Nations Unies
peut très bien être l’unique élément qui, dans certaines situations, va faire
pencher la balance en faveur d’un règlement du différend conforme au
droit.

Je pense que la Cour aurait dû indiquer des mesures conservatoires à
l'intention des deux Parties pour qu'elles s’abstiennent de tous actes de
violence de quelque type que ce soit, sous réserve de mesures appropriées
pour sauvegarder le maintien de la paix, dont je vais parler plus loin.

QUELQUES OBSERVATIONS DE CARACTÈRE GÉNÉRAL

L'affaire qui nous occupe ici est l’une des dix affaires que la Yougo-
slavie a introduites simultanément à l’encontre de dix pays membres de
l'OTAN.

Les questions juridictionnelles en cause ne sont pas les mêmes dans les
dix affaires et la Cour ne s'est donc pas prononcée de la même façon a
leur sujet.

Dans deux affaires sur dix, soit les instances dirigées contre Espagne
et contre les Etats-Unis, je suis du méme avis que la Cour quand elle
décide qu'elle n’a manifestement pas compétence pour en connaître. Il y
a donc lieu de rayer ces deux affaires du rôle de la Cour et je souscris à la
décision que la Cour a prise en ce sens.

Sur les huit affaires restantes, il y en a quatre — celles qui concernent
l'Allemagne, la France, l'Italie et le Royaume-Uni — dans lesquelles,
tout en partageant l’avis de la majorité des membres de la Cour, j’ai quel-
ques observations à formuler, ce que je fais chaque fois dans une déclara-
tion.

Dans les quatre dernières affaires — concernant la Belgique, le Canada,
les Pays-Bas et le Portugal — je m'écarte de la majorité de mes collèges
car j'estime qu'il aurait fallu indiquer des mesures conservatoires. Je pré-
sente donc une opinion dissidente dans ces affaires: j’expose ma position
dans l'affaire Yougoslavie c. Belgique, et je me contente dans les trois
autres affaires, au sujet desquelles mon opinion est mutatis mutandis
identique, de renvoyer à l'opinion publiée dans l'affaire Yougoslavie
c. Belgique.

Sur la question de savoir si ces huit autres affaires doivent rester ins-
crites au rôle de la Cour, je suis, comme la Cour le décide, d’avis que tel
est le cas et qu'il faut réserver la suite de la procédure.

62
LICEITE DE L'EMPLOI DE LA FORCE (OP. DISS. WEERAMANTRY) 183
GRAVITÉ PARTICULIÈRE DE L’ESPECE

La présente affaire soulève de part et d’autre des questions portant sur
les droits de l’homme qui revêtent une gravité extrême.

D'un côté, les défendeurs font état à l'encontre du demandeur du mas-
sacre d’Albanais de souche au Kosovo et de l’expulsion d’Albanais de
souche, chassés de leur foyer et de leurs habitations, phénomène qui revé-
tirait une ampleur véritablement colossale. Les allégations portent sur
l'expulsion par la force de près d'un million de personnes, sur le meurtre
de plusieurs milliers de personnes, sur la destruction d'innombrables mai-
sons d’habitation et de villages sous une forme ininterrompue qui se pro-
longerait encore aujourd’hui. Tout cela ferait partie d'un plan d’une telle
ampleur qu’il mériterait la qualification odieuse de «nettoyage ethnique».

Si ces allégations sont prouvées, il y aurait là l’une des violations des
droits de l'homme et de la dignité humaine les plus graves qui se seraient
produites depuis la conclusion de la seconde guerre mondiale. Des viola-
tions des droits de l’homme revêtant cette ampleur sont de nature à
imposer à la communauté mondiale la lourde responsabilité d’une inter-
vention à caractère préventif et la doctrine est bien établie en droit que de
telles atteintes flagrantes aux droits de l’homme, n'importe où, sont
l'affaire de chacun d’entre nous, partout. Le principe de souveraineté ne
peut nullement être opposé à l’action de la communauté mondiale visant
à empêcher ces violations quand celles-ci revêtent l'ampleur et le carac-
tère qui sont allégués.

D'un autre côté, les frappes aériennes lancées par les pays membres de
l'OTAN ont beau avoir pour intention louable d'empêcher ces violations,
le demandeur affirme que ce recours à la force n’a pas été approuvé ni
autorisé par l'Organisation des Nations Unies et qu'il constitue une
infraction à certaines dispositions expresses de la Charte. Le demandeur
fait aussi état d’atteintes aux dispositions de la convention de Genève de
1949 et de son protocole additionnel n° 1 de 1977 relatif à la protection
des civils et des biens de caractère civil en temps de guerre.

Ces affirmations soulèvent d'importantes questions juridiques de fond
qu'il faut examiner avec attention. La Yougoslavie affirme que plus de
mille civils ont été tués, dont des femmes et des enfants, des personnes
âgées et des infirmes, quatre mille cinq cents civils sérieusement blessés, des
milliers d'habitations détruites, que plusieurs milliers d'emplois ont été per-
dus et qu’il a été détruit des entreprises industrielles, des écoles, des moyens
de télécommunication, des aéroports, des hôpitaux, de même que des ins-
titutions culturelles, des monuments, des lieux de culte et des monuments
historiques. Un million de ressortissants seraient privés d’alimentation en
eau et le demandeur soutient en outre que des dommages graves ont été
causés à l'environnement et sont toujours causés a l’environnement par
le bombardement de raffineries de pétrole et d’usines chimiques, ainsi
que par l’emploi de bombes contenant de l’uranium appauvri, et que
l'interdiction d'utiliser des armes conçues pour causer des souffrances
inutiles n’est pas respectée puisqu'il est fait usage de bombes en grappe.

63
LICEITE DE L'EMPLOI DE LA FORCE (OP. DISS. WEERAMANTRY) 184

Voilà le contexte dans lequel s'inscrit l'affaire portée devant la Cour,
situation qui est sans précédent dans les annales de la Cour actuelle
comme elle l’est d’ailleurs pour n'importe quelle cour, puisqu'on lui
demande rien moins que d'empêcher ou d’atténuer les rigueurs d’une
grande opération militaire. Il s’agit donc d’un tournant de l’histoire judi-
ciaire que je ne peux laisser passer sans formuler quelques suggestions
qui. même si je suis dans la minorité, pourront peut-être encore, du moins
Je l'espère, être de quelque utilité.

LA POSITION DU DEMANDEUR

Le demandeur prie la Cour d'indiquer des mesures conservatoires
imposant au défendeur de mettre un terme à la violation de diverses obli-
gations à l’égard de la Yougoslavie dont celle-ci prétend qu’elles sont
actuellement violées.

Le défendeur, de son côté, dit que ses actions ont une fin purement
humanitaire, consistant à empêcher des violations flagrantes des droits
de l’homme allant jusqu’au génocide qui ont été commises au Kosovo
par le demandeur et qui y sont toujours commises aujourd’hui. Dans ce
contexte, le défendeur invoque le principe des «mains propres», principe
d'équité et de procédure judiciaire parfaitement admis dans tous les sys-
tèmes de droit, en vertu duquel celui qui demande son aide à un tribunal
doit se présenter devant lui les mains propres. Qui veut l'équité doit la
pratiquer.

Il n’incombe pas à la Cour de se prononcer à ce stade quant au fond
sur les allégations d’aucune des parties. Mais il est éminemment clair que,
pour qu'il soit possible de faire droit d’une manière ou d’une autre à sa
requête, le demandeur, s’il se livre à des violences touchant ce qui fait
l'objet même de sa requête, doit y mettre fin immédiatement.

I] est clair aussi qu’en indiquant des mesures conservatoires, la Cour
peut adopter des mesures autres que celles que propose le demandeur
(S. Rosenne, The Law and Practice of the International Court, 1920-
1996, 1997, vol. III, p. 1457) et que la Cour peut également prescrire des
mesures proprio motu, pratique qui exclut de s’en tenir à la règle non
ultra petita (ibid. }.

En outre, comme les deux parties sont implicitement tenues de s’abs-
tenir jusqu'au moment où la Cour se prononce de toutes mesures qui
pourraient avoir un effet préjudiciable à l'exécution de cette décision
(Rosenne, op. cit., p. 1457), le demandeur qui saisit le tribunal d’une
demande en indication de mesures conservatoires a lui-même lobligation
particulière de mettre immédiatement un terme à toute action qui pour-
rait sembler de près ou de loin être de nature à aggraver ou étendre le
différend.

En l'espèce, la Cour est habilitée à donner effet à ces principes avec
une rigueur particulière et c'est à mon sens un préalable strict à toutes
mesures conservatoires que la Cour pourrait indiquer à l'encontre du

64
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. WEERAMANTRY) 185

défendeur que le demandeur lui-même doive s’abstenir immédiatement
de toute ingérence dans l'exercice des droits du peuple kosovar. En-
freindre ce préalable sous quelque forme que ce soit détruirait immédia-
tement le fondement même de toute ordonnance que la Cour pourrait
adopter.

Je tiens à souligner dans ce contexte qu'à ce stade il ne s’agit pas de
formuler la moindre conclusion dans un sens ou un autre et que rien,
dans tout ce qui précède, ne vise à préjuger l’une quelconque des ques-
tions que la Cour doit trancher.

A la fin de mon exposé, j'avance quelques idées concernant les mesures
conservatoires qu'à mon avis la Cour aurait pu prescrire et que j'estime
justifiées, mais je tiens également à préciser qu'il est indispensable de res-
pecter le préalable ci-dessus pour pouvoir appliquer durablement les
mesures conservatoires qui pourraient être prescrites dans des circons-
tances comme celles-ci.

RECEVABILITÉ ET JURIDICTION

Nous en venons ensuite aux questions de recevabilité et de juridiction
que soulève la requête introductive d’instance de la Yougoslavie; nous
constatons que l’on a refusé à la Yougoslavie le statut voulu pour pré-
senter cette requête. L’objection porte sur sa qualité d'Etat Membre de
l'Organisation des Nations Unies.

La majorité de ses membres ont décidé que la Cour n’avait pas besoin
d'examiner la question aux fins de décider si elle peut ou non indiquer des
mesures conservatoires en l’espèce et je partage leur avis.

J'en arrive à la question de la compétence prima facie de la Cour.

Le demandeur fonde la compétence nécessaire à l'indication de me-
sures conservatoires sur trois bases: l’article 36, paragraphe 2, du
Statut, l’article IX de la convention sur le génocide et l’article IV de la
convention de conciliation, de règlement judiciaire et d’arbitrage signée
en 1930 entre la Belgique et le Royaume de Yougoslavie.

J’estime que l’article 36, paragraphe 2, du Statut, suffit à conférer com-
pétence prima facie à la Cour aux fins d’indiquer des mesures conserva-
toires et je ne crois donc pas indispensable d’étudier plus avant les autres
chefs de compétence.

COMPÉTENCE RATIONE TEMPORIS

Je ne partage pas les vues de la majorité des membres de la Cour quand
ils estiment n'avoir pas compétence au titre de l’article 36, paragraphe 2,
et je note que si la majorité a conclu en ce sens, c’est principalement parce
que la déclaration d'acceptation de la juridiction faite en vertu de l’article
36, paragraphe 2, par la Yougoslavie est limitée aux différends surgissant
ou pouvant surgir postérieurement au 25 avril 1999.

65
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. WEERAMANTRY) 186

a) Il west pas justifié de revenir au moment
où l'opération a été planifiée

La question à trancher est de savoir si la restriction d’ordre temporel
Ste tout effet à la déclaration pour ce qui concerne l’objet de la présente
requête, parce que les opérations aériennes de l'OTAN, qui font l’objet
de la plainte du demandeur, ont commencé le 24 mars 1999, soit anté-
rieurement au 25 avril, qui est la date indiquée dans la déclaration de la
Yougoslavie. La déclaration est-elle ainsi dépourvue d’effet en raison de
la restriction que la Yougoslavie a définie elle-même?

Je ne le pense pas.

Une vaste entreprise peut être planifiée et conçue à un moment et à une
date déterminés mais il ne s’ensuit pas que toute opération importante
menée dans le cadre de ladite entreprise pendant les mois qui suivent,
si elle donne lieu à une réclamation en justice, remonte à la conception
même de toute l’entreprise. La campagne peut se traduire par plusieurs
violations d'obligations étatiques profondément différentes, par exemple
des obligations écologiques, des obligations en matière de droits de
l’homme, des obligations découlant de la convention contre la torture,
des obligations découlant de conventions relatives à l’aviation civile, au
droit de la mer ou à la conduite de la guerre. Toutes ces opérations ont
peut-être été planifiées de façon distincte, individuellement, à des dates
différentes. Il me paraît difficile de soutenir que toutes ces infractions
à des obligations se sont produites au moment de la conception du
plan initial.

b) Le sens du terme « différend»

Je tiens à dire ici un mot au sujet du sens du terme «différend ».

Il arrive qu’un différend se situe à un niveau abstrait, quand une des
parties allègue qu'elle est dotée d’un certain droit et que l’autre partie le
conteste. Un différend peut en revanche, comme c’est le cas dans la plu-
part des instances Judiciaires, revêtir une forme concrète, c’est-à-dire
qu'une partie cause des dommages à l’autre partie sous l’effet d’un acte
illicite et cette autre partie affirme alors que ses droits ont été violés et elle
demande réparation. Il existe alors un différend sur le point de savoir s’il
a été commis un acte illicite et si la victime est fondée de réclamer des
dommages et intérêts. Les deux types de différend entrent dans le cadre
de la définition admise par la Cour dans sa jurisprudence, à savoir qu'il
s’agit d’«un désaccord sur un point de droit ou de fait, un conflit, une
opposition de thèses juridiques ou d'intérêts entre des parties» (Timor
oriental ( Portugal c. Australie), arrêt, C.J. Recueil 1995, p.99, par. 22).

Manifestement, les allégations d'actes illicites répondant à diverses des-
criptions dans la requête et les demandes correspondantes découlant de
ces actes sont toutes des «différends» au sens que ce terme revêt dans la
jurisprudence de la Cour.

66
LICEITE DE L'EMPLOI DE LA FORCE (OP, DISS. WEERAMANTRY) 187
c) Les infractions a des obligations ne sont pas les mémes

Quand, à l’occasion d’une campagne de bombardements, un pont
enjambant un cours d’eau international saute, qu’une usine de produits
chimiques est détruite, qu’une arme interdite est utilisée ou qu’un hôpital
est démoli, chacun de ces actes, s’il est illicite, fera l’objet d’un différend
distinct et d’une réclamation également distincte. Ces demandes répon-
dent à la violation de différents types de droits et de différentes règles:
des droits intéressant la navigation, des droits intéressant l'environne-
ment, des droits de l'homme, des règles humanitaires et des règles appli-
cables en vertu des conventions de Genève.

En l'espèce, la Cour est à mon avis face à un certain nombre d’actes de
cette sorte, exécutés séparément et séparés aussi dans le temps. C’est à
mon avis un abus des règles de l'interprétation juridique que de conclure
que tous ces actes ne constituent qu'un seul et même différend parfaite-
ment constitué au moment où il a été décidé de mener cette campagne de
bombardements. Les différends d’ordre juridique ne sont pas limités à
des différends revêtant un aspect aussi abstrait et aussi théorique. Par
nature, les procédures judiciaires et les procès portent à tous les niveaux
sur des différends à la fois abstraits et concrets dont les tribunaux ont à
connaître.

Il y a lieu de noter à cet égard que la demande telle qu’elle est énoncée
dans la requête fait état de la violation d’obligations juridiques diffé-
rentes concernant différentes catégories de dommages. Il y a notamment
violation de l'obligation de ne pas recourir à des armes interdites, de
l'obligation de ne pas causer à la santé et à l’environnement des dom-
mages assortis d’effets considérables, de l’obligation de respecter le droit
à l'information, de l'obligation de respecter la liberté de navigation sur
les cours d’eau internationaux et de l'obligation de s’abstenir de tout
acte d’hostilité à l'égard des monuments historiques, des œuvres d’art ou
des lieux de culte.

Pour prendre quelques exemples précis, les différends qui surgissent à
la suite du bombardement d’une ambassade, du bombardement d’une
station de télévision, du bombardement d’un train de passagers, d’une
école ou d’une centrale électrique surgissent tous quand lesdits actes se
produisent effectivement et non pas avant que ces actes soient commis.
Toute autre conclusion serait peu réaliste et contraire au principe de droit
en cause.

Une campagne de grande ampleur peut même prendre des années et cela
ne veut pas dire que chacun des actes illicites qui pourront être commis au
cours de cette campagne — même s’il s'écoule des années entre ces actes —
remonte en droit au moment où il a été décidé d'entamer les hostilités.

d) Maturation d'une demande au sens juridique

Dans tous les systèmes de droit, il existe un principe bien établi qui est
qu'un acte illicite est effectivement commis quand le mal est fait, non pas

67
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. WEERAMANTRY) 188

quand il a été envisagé. A des fins de comparaison, voyons ce que fait le
droit interne: l'acte y sera daté, à des fins de prescription par exemple, du
moment où le mal aura été commis. Jusqu'à ce moment-là, une action en
justice n’est pas vraiment justifiée. Le projet ou l'intention de causer un
dommage ne va pas müûrir au point de fonder une demande de réparation
en justice tant que l'acte physique qui provoque le dommage n'est pas
réalisé. Le droit romain nous l’enseigne: quand il dit damnum injuria
datum, il faut que damnum soit datum avant de motiver une demande de
réparation en droit.

Dans cette optique, le fait que la campagne de bombardements dans
son ensemble a été conçue avant la date critique, c’est-à-dire avant le
25 avril 1999, ne peut pas signifier implicitement que les actes illicites
commis et peut-étre méme planifiés individuellement postérieurement a
cette date doivent s'entendre comme remontant en droit à la date de
conception du plan global. Ces actes sont commis en droit au moment ou
ils sont commis en fait et non pas quand ils sont planifiés, tout comme
n'importe quel acte, en droit, engage la responsabilité non pas à compter
de la date a laquelle il a été conçu mais à compter du moment où il est
exécuté.

e) Le projet d'articles de la Commission du droit international
sur la responsabilité des Etats

La limitation ratione temporis ne me semble donc pas autoriser de
façon satisfaisante à conclure que la Cour n'est pas compétente, fût-ce
prima facie. La Commission du droit international confirme le fait que la
question ne peut pas se résoudre aussi facilement que la Cour a choisi de
le faire; elle le confirme dans son projet d'articles sur la responsabilité des
Etats qui traite des infractions à cette responsabilité, lesquelles font partie
de toute une série. Dans son projet d’article 25, qui porte sur la question,
la Commission dit que le temps de perpétration de la violation s'étend sur
la période entière durant laquelle ce fait continue et que, s’agissant d’un
fait composé d’une série d’actions ou omissions, la violation d’une obli-
gation internationale se produit au moment où est réalisé l'acte ou l’omis-
sion considérée.

f) L’intention de l'auteur de la réserve

En outre, l'interprétation de la déclaration du demandeur qui a été
retenue ne prend pas bien en compte l'intention de l’auteur de la réserve,
qui est pourtant fort utile pour interpréter globalement une déclaration
(voir Compétence en matière de pêcheries, (Espagne c. Canada), compé-
tence de la Cour, arrêt, C.I.J. Recueil 1998, p. 454, par. 49). En rédigeant
sa déclaration, la Yougoslavie ne peut pas avoir voulu exclure du champ
de compétence de la Cour les incidents mêmes dont elle se plaint et sur
lesquels elle fait porter sa requête. Une intention qui irait à ce point à

68
LICEITE DE L'EMPLOI DE LA FORCE (OP. DISS. WEERAMANTRY) 189

Pencontre du but recherché peut difficilement être imputée à l’auteur d’un
texte aussi important.

g) La question de la divisibilité

Sur la question de la divisibilité, je souscris à l’idée qu’un différend
n’est pas divisible à l'infini en une multitude d'événements fragmentaires
distincts se ramenant, à la limite, au fait de tirer une balle. Mais il est
facile de faire la distinction entre ces comparaisons. Les actes fragmen-
taires de cette nature ne peuvent pas équivaloir à des événements qui sont
des incidents majeurs en soi, tels le bombardement accidentel d’un train,
d’un hôpital ou d’une ambassade.

h) Une limitation temporelle ne suffit pas à ôter
toute compétence prima facie

Bref, de quelque point de vue que l'observateur se place, il faut incon-
testablement admettre prima facie qu’il y a compétence ratione temporis.
Tout au moins la question prête à débat, et il n’est donc pas justifié de
refuser de l’examiner faute de compétence prima facie.

En concluant de cette façon, j’applique les critères qui sont bien établis
dans la jurisprudence de la Cour. Celle-ci doit pouvoir soutenir que, «ne
serait-ce qu'à titre provisoire, elle est compétente pour connaître de
l'affaire au fond» (Rosenne, op. cit., p. 1444).

J'en ai dit assez pour montrer que la compétence prima facie qui suffit
à autoriser l'indication de mesures existe bien en la présente espèce. Ce
n’est manifestement pas une affaire où l’on peut tenir pour acquis à priori
que les demandes de la Yougoslavie «échappent complètement à la juri-
diction de la Cour» (Essais nucléaires (Australie c. France), mesures
conservatoires, ordonnance du 22 juin 1973, C.I.J. Recueil 1973, p. 103,
par. 23; Essais nucléaires (Nouvelle-Zélande c. France), mesures conser-
vatoires, ordonnance du 22 juin 1973, C.LJ. Recueil 1973, p. 140, par. 24;
Rosenne, op. cit., p. 1448).

JUSTIFICATION

Considérant donc que la requéte est recevable et que la Cour a com-
pétence prima facie, jen viens à examiner s’il est justifié d’indiquer des
mesures conservatoires en l'espèce.

a) L'urgence

Pour indiquer des mesures conservatoires, il faut qu’il y ait urgence.

Les circonstances de l’espèce ne permettent pas de douter que cette
condition soit remplie. Partout en Yougoslavie, des vies humaines sont
perdues tous les jours, des personnes sont gravement blessées et mutilées
et l’on enregistre aussi des pertes de biens, ceux-ci étant de divers types.

69
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. WEERAMANTRY) 190

La Cour agit de toute urgence quand les circonstances l’exigent, et tel
est le cas en l’espèce.

La Cour est sensible aux considérations d’urgence, surtout quand il y a
risque de pertes de vies humaines, au point qu'il ne lui a fallu qu'une
semaine (Convention de Vienne sur les relations consulaires ( Paraguay
c. Etats-Unis d’Amérique)), voire un seul jour (LaGrand (Allemagne c.
Etats-Unis d'Amérique }} pour indiquer des mesures conservatoires alors
que la vie d’une seule personne était en jeu. Sans avoir à entrer dans le dé-
tail concret des morts et des dommages qui sont, d'après les allégations
du demandeur, dus au bombardement de la Yougoslavie par les forces
de l'OTAN et sans m’étendre non plus sur les violations des droits de
l’homme qui seraient commises en permanence et continueraient de l’être
par le défendeur au Kosovo, comme le demandeur l’allègue, il est clair
que l’urgence est véritablement pressante en l'espèce. D'où la nécessité
d'indiquer de toute urgence des mesures conservatoires du droit de cha-
cun qui soient adaptées, qui empêchent l’escalade des différends et qui
allégent les souffrances dont les deux Parties font état. Je ne pense pas
que la complexité des questions en jeu atténue la nécessité d’agir avec
l'urgence requise quand celle-ci s’ impose — d’autant plus quand l’urgence
est aussi manifeste quelle l’est dans la question portée aujourd’hui devant
la Cour.

b) Caractère fondamental des questions en cause

La présente espèce soulève certaines questions qui touchent au cœur
même de la Charte des Nations Unies. Il faudra naturellement statuer à
leur sujet en temps opportun. Aujourd’hui, au stade des mesures conser-
vatoires, il y a simplement lieu d'établir qu’il y a matière à débat. Cette
condition ne saurait être mieux remplie.

Une des questions qui se posent est de savoir si, à supposer que la
volonté de l'OTAN de protéger les réfugiés du Kosovo soit intégralement
louable, il était possible de donner effet à cette intention autrement qu’en
accord avec les dispositions de la Charte des Nations Unies.

Certaines dispositions de la Charte intéressent directement la question:
le paragraphe 3 de l’article 2, le paragraphe 4 de l’article 2 et le para-
graphe 1 de l'article 53. Ces règles disposent clairement que les différends
internationaux sont résolus par des moyens pacifiques, interdisent claire-
ment l’emploi de la force contre l'intégrité territoriale de tout Etat, et
interdisent clairement que soient prises des mesures coercitives sans l’auto-
risation du Conseil de sécurité.

Le défendeur n’a pas été entendu sur ces différents points et si la Cour
conclut à sa compétence pour connaître de la requête, elle les examinera.
Au stade actuel des mesures conservatoires, il faut simplement établir si
une question litigieuse entrant dans le champ de la compétence prima
facie de la Cour doit être tranchée. D'ailleurs, la Cour ne dit pas autre
chose quand elle évoque dans sa décision les questions complexes de
licéité qui se posent au sujet des actions militaires de POTAN.

70
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. WEERAMANTRY) 191

La question est importante et plonge aux racines mêmes de l’ordre inter-
national, car passer outre à la Charte, si c’est effectivement ce qu'il faut
constater, peut se répercuter durablement sur la stabilité de la communauté
internationale elle-même et sur l’état de droit à l’échelle internationale. La
question prête à débat et se situe au cœur du différend dont la Cour est
saisie. Se posent aussi les questions de savoir ce qu'il en est de la violation
alléguée et constante des conventions de Genève de 1949, du protocole
additionnel n° | de 1949 relatif à la protection des civils et des biens de
caractère civil en temps de guerre ainsi que des règles prohibant l'utilisation
d’armes interdites et des règles relatives aux lois de la guerre. Ce sont tous
là des principes si importants pour l’ordre international que la violation qui
en est alléguée donne à l'affaire un degré particulier d'urgence. Il existe
donc ainsi des éléments additionnels justifiant l'indication de mesures
conservatoires au cas où la Cour aurait à cet égard compétence prima facie.

En somme, les questions qui ont été posées sont si graves qu’une fois la
compétence établie, elles justifieraient l'indication de mesures conserva-
toires tant que la Cour n’aurait pas statué sur lesdites questions.

c) Le principe du règlement pacifique des différends est capital

Le règlement pacifique des différends est une pierre angulaire de la
Charte des Nations Unies. Je n’ai pas besoin de m’étendre sur ce point.
La notion tient une place éminente parmi les buts et principes des
Nations Unies et se situe au premier rang de la Charte, au paragraphe 1
de l’article 1. Par antinomie, la guerre est évoquée au premier alinéa du
préambule comme étant le fléau dont les peuples des Nations Unies sont
résolus à préserver les générations futures.

Ces questions du plus haut intérêt pour la communauté internationale
constituent les fondations de la Charte et la Cour est par excellence l’ins-
titution judiciaire qui a été conçue pour traduire concrètement ces réso-
lutions, c'est-à-dire en vue du règlement pacifique des différends. Conçue
pour incarner l’état de droit destiné à remplacer la force dans l’arbitrage
des différends internationaux, la Cour est investie des plus hautes respon-
sabilités pour faire prévaloir le règlement pacifique des différends et
l'application judiciaire des principes de la Charte. Dès qu'il est allégué
que ce principe fondamental est violé, il y a une question à trancher qu'il
s'impose à la Cour d'examiner sérieusement, de toute urgence, ce qui est
encore une raison justifiant l'indication de mesures conservatoires tant
que la question n’est pas résolue.

À l’article 2, paragraphe 3, la Charte énonce un principe fondamental
qui est que les Membres de l'Organisation règlent leurs différends par des
moyens pacifiques, de telle manière que la paix et la sécurité internatio-
nales ainsi que la justice ne soient pas mises en danger. Les études
publiées sur la Charte qui font autorité qualifient ce principe du règle-
ment pacifique des différends de pierre angulaire de l’ordre mondial
contemporain (Bruno Simma, The Charter of the United Nations, À
Commentary, 1994, p. 99.) On a dit de ce paragraphe 3 de l’article 2 que

71
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. WEERAMANTRY) 192

ce n’était nullement une simple recommandation, dont le respect relève-
rait du pouvoir discrétionnaire de chaque Etat, mais que c'était plutôt un
principe se traduisant par une obligation juridique (Simma, op. cit.
p. 101). C’est-à-dire que «le règlement pacifique des différends est la
pierre angulaire de l'édifice dont le pilier central est constitué par l'inter-
diction de l’emploi de la force» (ibid, p. 100).

Le principe ainsi consacré au paragraphe 3 de l’article 2 de la Charte a
été si bien accepté qu’un auteur s'intéressant à la question (Hans Blix,
«The Principle of Peaceful Settlement of Disputes», dans Legal Princi-
ples Governing Friendly Relations and Co-operation among States, 1996,
p. 51), fait observer que ce principe du paragraphe 3 de l’article 2 «a
trouvé écho» dans un bon nombre d’autres textes internationaux de
l'époque, qui sont des documents tant multilatéraux que bilatéraux. Et
lPauteur fait état du traité d'amitié, de coopération et d’assistance réci-
proque de 1955 (le pacte de Varsovie), du traité de Atlantique Nord
(1949) et de la déclaration de Bandoung de 1955. Les deux premiers
traités consacrent le principe dès leur article premier!

Ii convient aussi dans ce cadre d'évoquer importance fondamentale
accordée à l'interdiction de l'emploi de la force et au règlement pacifique
des différends dans la déclaration relative aux principes du droit interna-
tional touchant les relations amicales et la coopération entre les Etats
conformément à la Charte des Nations Unies, déclaration que l’Assem-
blée générale a adoptée par acclamations lors du 25° anniversaire de
l'Organisation. Au terme de dix ans de débats sur ces principes fonda-
mentaux du droit international et sur la Charte, cette déclaration a sou-
ligné importance que ces principes revêtent pour la communauté des
nations. Que l’on allègue que ces principes ne soient pas respectés, et que
cette situation provoque constamment des pertes en vies humaines et des
dommages, porte nécessairement à conclure qu'il faut, dans une telle
affaire, indiquer des mesures conservatoires, à condition, bien entendu,
que la Cour soit compétente prima facie’.

! L'article 1 du pacte de Varsovie se lit comme suit:

«Les parties contractantes s'engagent, conformément a la Charte des Nations
Unies ... à régler leurs différends internationaux par des moyens pacifiques. » (Nations
Unies, Recueil des traités, vol. 219, p. 27).

L’article 1 du traité de l'Atlantique Nord se lit comme suit:

«Les parties s'engagent, ainsi qu’il est stipulé dans la Charte des Nations Unies, à
régler par des moyens pacifiques tous différends internationaux dans lesquels elles
pourraient être impliquées, de telle manière que la paix et la sécurité internationales
ainsi que la justice ne soient pas mises en danger et à s'abstenir dans leurs relations
internationales de recourir à la menace ou à l'emploi de la force de toute manière
incompatible avec les buts des Nations Unies.» (Nations Unies. Recueil des traités.
vol. 34, p. 245: documents de base de l'OTAN. 1981, p. 10.)

2 On trouve une analyse des débats qui ont eu lieu à l’Assemblée générale sur
l'importance de ces principes dans V. S. Mani, Busic Principles of Modern International
Law, 1993.

72
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. WEERAMANTRY) 193

Ce principe du règlement pacifique ainsi consacré par la Charte et lar-
gement accepté par la communauté internationale acquiert son caractère
obligatoire en droit international non pas simplement en vertu de la place
qu'il occupe dans la Charte mais aussi parce qu’il a force obligatoire pour
chaque Etat en tant que règle de droit international coutumier (Simma,
op. cit., p. 100; H. Blix, «The Principles of the Peaceful Settlement of
Disputes», dans Legal Principles Governing Friendly Relations and Co-
operation among States, 1966, p. 45: The International Society as a Legal
Community, 1980, p. 227; H. Thierry et al, Droit international public,
1984, p. 570). La Cour actuelle a également fait sienne cette idée, dans
l'affaire du Nicaragua (Activités militaires et paramilitaires au Nicaragua
et contre celui-ci (Nicaragua c. Etats-Unis d'Amérique), fond, arrét,
C.J. Recueil 1986, p. 145, par. 291).

Le règlement pacifique des différends internationaux est à ce point fon-
damental pour l'ordre juridique international qu’un ancien juge éminent
de la Cour a pu faire observer ceci:

«Le règlement des différends est la clé qui permet de décider si la
société internationale est bien régie par le droit.» (H. Mosler, The
International Society as a Legal Community, 1980, p. xvi.)

Dans le cadre juridique de la société internationale, le règlement des
différends est donc élevé au rang de signe distinctif permettant de dire si
l’état de droit existe à l'échelle internationale. Les affirmations du deman-
deur nous mettent face à une question autour de laquelle tourne l’exis-
tence même d’une société internationale acquise à l’ordre. Cette proposi-
tion a pour corollaire qu’en l'absence d’un mode de règlement respectueux
de l’ordre, il existe ici une question litigieuse d’importance capitale, et
la violation de l’ordre, aussi brève que soit la rupture, peut durablement
endommager le tissu de ladite société. Cela suffit à donner un caractère
d'urgence extrême a la nécessité de mettre un terme aux violences ac-
tuelles des deux côtés.

Il n’y a pas lieu de s’étendre sur les autres dispositions de la Charte qui
ont été citées, si ce n’est pour souligner qu'elles se situent au centre des
questions que la Cour devra examiner en temps opportun, et qu'elles
soulèvent des problèmes d’une complexité considérable dont la Cour a
elle-même conscience. Ce ne sont pas des problèmes qu’il est facile de
résoudre mais, comme ils se situent au plus profond des demandes for-
mulées, il n’est pas possible de les écarter à ce stade où la Cour examine
s’il est opportun d’indiquer des mesures conservatoires.

Dans cet arrière-plan juridique, le règlement pacifique des différends
occupe une place si solide à un moment où la Cour est face à une affaire
marquée par l'emploi de la force, par des événements d’une importance
considérable puisqu'ils se traduisent tous les jours par des pertes en vies
humaines et d’autres dommages graves, qu'il s'impose d’autant plus
d'indiquer des mesures conservatoires à appliquer jusqu’au moment où
une solution sera trouvée aux problèmes juridiques.

73
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. WEERAMANTRY) 194

Jusqu’a ce moment-là, la voie à suivre, que dicte la jurisprudence accu-
mulée pendant des siècles, quand se déroule un drame humain qui
s'exprime par des pertes en vies humaines, consiste pour la Cour à indi-
quer des mesures conservatoires du droit de chacun et à prévenir l’esca-
lade du conflit. Cette voie serait également conforme aux principes essen-
tiels dont s’inspirent la Charte et le Statut.

Quelle que soit la genèse de l’affaire, je crois que la Cour ne serait pas
fondée à répondre par la négative quand elle est priée d'exercer sa com-
pétence dans une telle situation.

Il se peut que pour des raisons juridictionnelles, la Cour soit parfaite-
ment incapable de réagir dans la majorité des dix affaires dont elle a été
saisie, Mais dans les espèces où la Cour peut réagir — n’y en eût-il qu'une
seule — je crois qu’elle doit le faire, parce que les problèmes en cause sont
fondamentaux pour l’ordre international et l’état de droit à l’échelle
internationale, et que les solutions définies et appliquées par la Cour exer-
ceront une influence qui ira au-delà des limites de l'affaire particulière à
laquelle elles sont liées.

d) Hl y a un élément politique en cause

Je tiens à m’arréter ici sur un argument qui a été plaidé devant la Cour
assez longuement: la Cour ne doit pas se laisser aller à la « politisation»
et ne doit pas non plus servir d’instrument politique. C’est un argument
qui a été développé devant la Cour dans certaines autres affaires aussi et
j'estime devoir formuler à ce sujet quelques observations.

Il faut bien voir qu’un bon nombre des affaires, sinon leur vaste majo-
rité, dont la Cour est saisie ont un aspect politique. Qu’un élément poli-
tique soit en cause ne signifie pas qu'il n’existe pas d’éléments juridiques.
Or, quand des éléments juridiques sont en cause, j’estime injustifié de dire
que, du seul fait qu’un élément politique soit également en cause, la pres-
sion exercée par cet élément politique va en quelque sorte ôter à la Cour
le droit, même l’obligation qu'elle a d’examiner |’élément juridique d’un
différend dont elle est saisie à juste titre, parce qu’elle est l'organe judi-
ciaire principal de l'Organisation des Nations Unies. Si les parties ne peu-
vent pas saisir la Cour d'un différend simplement parce que celui-ci
contient un élément politique, elles se priveraient d’un droit et d’un
recours essentiels dont elles bénéficient dans le cadre du système des
Nations Unies.

Rendre des ordonnances, rendre des avis en matière juridique constitue
le rôle normalement attribué à la Cour ainsi que sa fonction judiciaire, et,
quand la Cour s’acquitte normalement de ses obligations à cet égard, sa
décision va tout naturellement avoir des répercussions dans beaucoup de
domaines, y compris le domaine politique.

Sir Hersch Lauterpacht, évoquant la distinction entre le différend juri-
dique et le différend politique, a fait observer que cette distinction était
devenue un obstacle sur la voie du progrès du droit et que «cette doctrine

74
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. WEERAMANTRY) 195

est insoutenable du point de vue théorique et nocive dans la pratique»
(The Function of Law in the International Community, 1929, p. 435).

Je tiens à faire savoir ici que je rejette la thèse suivant laquelle la pré-
sence d’un élément politique dans le cadre du différend fait en quelque
sorte perdre de vue à la Cour les éléments juridiques qu’il contient aussi
ou bien leur ôte en quelque sorte leur pertinence. La présence d’un élé-
ment politique ne fait nullement disparaître la compétence de la Cour.

Une fois la compétence établie, fût-ce prima facie, et que l'urgence et
l'importance de la question sont manifestes, la conclusion inexorable, à
mon sens, est que l'affaire justifie véritablement l'indication de mesures
conservatoires.

e) Aucune allégation particulière n'est dirigée contre le défendeur

Il est vrai qu'il n’est formulé aucune allégation précise concernant un
acte quelconque dont l'Etat défendeur serait directement responsable.
Pourtant, la requête a été déposée sur la base de la responsabilité soli-
daire qu’engagent les Etats membres de l'OTAN quand l'OTAN mène
une action.

L'absence de faits quelconques imputés en particulier au défendeur
n’est par conséquent pas un obstacle juridique à la présentation de la
requête.

PORTÉE DES POUVOIRS DE LA COUR EN CE QUI CONCERNE
LES MESURES CONSERVATOIRES

Après avoir abouti à la conclusion que la Cour doit indiquer des
mesures conservatoires conformément aux dispositions de son Règle-
ment qui ont trait aux mesures conservatoires (art. 73-78), jen viens à
présent à examiner quelle portée 1l faudrait donner à ces mesures conser-
vatoires et quelle sorte d'ordonnance serait de la compétence de la Cour.

Je suis d’avis qu’en l'espèce, la Cour ne devrait pas se contenter d’indi-
quer des mesures conservatoires. Cette voie lui est éminemment ouverte,
comme il en serait pour tout tribunal face à des circonstances de cette
nature, quand les pertes en vies humaines sont devenues un élément quo-
tidien du différend toujours à l’œuvre.

a) Aux fins d'un règlement pacifique, l'action de la Cour complète celle
d'autres organes des Nations Unies

En sus des dispositions particulières qui peuvent exister dans son
Règlement au sujet de lindication de mesures conservatoires, la Cour est
également investie d'une compétence propre découlant de sa fonction
judiciaire, qui se traduit par le concours qu’elle peut apporter au proces-
sus de règlement pacifique. La Cour est l’organe judiciaire principal des
Nations Unies dont les buts, qui sont définis dès le premier article de la
Charte, consistent notamment à:

75
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. WEERAMANTRY) 196

«réaliser, par des moyens pacifiques, conformément aux principes de
la justice et du droit international, l'ajustement ou le règlement de
différends ou de situations, de caractére international, susceptibles
de mener a une rupture de la paix».

Le Conseil de sécurité a des responsabilités particulières à cet égard,
mais il en va de même pour la Cour, dans le cadre des paramètres propres
à la fonction judiciaire; et, par définition, cette fonction consiste notam-
ment à apporter le concours de l’organe judiciaire aux parties. I] convient
de rappeler à ce propos que, dans l'opinion individuelle jointe à la déci-
sion rendue dans l'affaire du Plateau continental de la mer Egée (arrêt,
C.I.J. Recueil 1978, p. 53), M. Lachs constatait que «tous les moyens de
règlement pacifique énumérés à l’article 33 de la Charte des Nations
Unies sont compatibles et complémentaires. »

b) La Cour a pour rôle de faciliter la négociation entre les parties

Des 1929, dans l'affaire des Zones franches, la Cour permanente, sous
la présidence de M. Anzilotti, interprétait dans ce sens-là la fonction judi-
ciaire de la Cour en observant ceci:

«Considérant que le règlement judiciaire des conflits internatio-
naux, en vue duquel la Cour est instituée, n’est qu’un succédané au
règlement direct et amiable de ces conflits entre les Parties; que, dès
lors, il appartient à la Cour de faciliter, dans toute la mesure com-
patible avec son Statut, pareil règlement direct et amiable.» (Zones
franches de la Haute-Savoie et du Pays de Gex, ordonnance du
19 août 1929, C P.J.L. série À n° 22, p. 13; les italiques sont de moi.)

La Cour actuelle a mis en évidence cet aspect de ses fonctions et s'en
est servi dans sa jurisprudence ultérieure (voir, par exemple, la citation de
ce même extrait dans l'affaire du Différend frontalier (Burkina Fasol
République du Mali) (CLJ. Recueil 1986, p. 577, par. 46)).

Dans l’affaire du Passage par le Grand-Belt (Finlande c. Danemark),
(C.LJ. Recueil 1991, p. 20, par. 35), le même extrait a été cité pour
encourager les Parties à négocier un règlement bien que la Cour refusat
d'indiquer des mesures conservatoires. La Cour a fait observer qu’«en
attendant une décision de la Cour sur le fond, toute négociation entre les
Parties en vue de parvenir à un règlement direct et amiable serait la bien-
venue ».

Dans cette affaire, les mesures conservatoires ont donc été refusées et,
un an plus tard à peine, la Cour a rendu une ordonnance qui citait un
message dans lequel l’agent de l’une des Parties faisait état de la précé-
dente ordonnance de la Cour et informait celle-ci que les différends entre
les Parties venaient de faire l'objet d’un règlement. On peut y voire l'illus-
tration de Pintérét qui s'attache à cette approche.

Indépendamment des exemples concrets tels que ceux que je viens de
citer, cette conception du rôle de la Cour, prêtant ainsi son concours au

76
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. WEERAMANTRY) 197

règlement pacifique des différends, est éminemment solide du point de
vue de la doctrine. Dans l’opinion individuelle qu'il a rédigée dans
l'affaire du Personnel diplomatique et consulaire des Etats-Unis à Téhé-
ran, M. Lachs faisait observer ceci:

«Je ne puis qu’exprimer, comme je l’ai fait en d’autres occasions,
ma profonde conviction selon laquelle, si la Cour n’a pas le pouvoir
d’obliger les parties à engager des négociations, son arrêt devrait,
dans la mesure convenable, les y encourager, conformément à son
rôle d'institution consacrée au règlement pacifique des différends. »
(CLS. Recueil 1980, p. 49.)

Si je rappelle ainsi ces exemples, c’est pour étayer l’idée que, par prin-
cipe, la Cour peut prêter ses bons offices et ses encouragements pour faci-
liter le règlement d’un différend par les parties elles-mêmes. Cette procé-
dure présente un intérêt réel, comme le montrent les exemples ci-dessus.
Cela est d’autant plus vrai, concrètement, quand le différend est la cause
de pertes quotidiennes en vies humaines et qu’en même temps, l'initiative
diplomatique est déjà mobilisée aux fins de ce règlement.

c) Le pouvoir fondamental de la Cour d'aider les parties
à réaliser le règlement pacifique et la paix

Quand l’article 41 du Statut a donné à la Cour le pouvoir d’indiquer
des mesures conservatoires, il n’a pas exclu pour autant les principes uni-
versels régissant les pouvoirs conférés fondamentalement à toute procé-
dure judiciaire. Comme le fait observer un auteur éminent sur les mesures
conservatoires en s’arrétant sur celles que la Cour permanente a indi-
quées dans l’affaire de la Compagnie d'électricité de Sofia et de Bulgarie
(C.P.J.I. série AIB n° 79, p. 199),

«La dernière disposition est ainsi présentée par la Cour permanente
comme un aspect du principe universel dont le Statut est application,
et peut donc étre considérée soit comme réitérant un élement qui, de
Yavis de la Cour permanente, appartient en propre à la procédure
judiciaire, soit comme un élément implicite de l’article 41 du Statut.»
(H. W. A. Thirlway, «The Indication of Provisional Measures by the
International Court of Justice», in R. Bernhard, dir. publ., {nterim
Measures Indicated by International Courts, 1993, p. 13.)

Etant ainsi investie de cette compétence qui lui est propre, la Cour peut
effectivement aller plus loin et donner quelques idées directrices concer-
nant le droit applicable, ce qui constituera peut-étre un cadre dans lequel
les parties peuvent négocier. Cela peut réellement étre utile aux deux
parties, et c’est le moyen qui a été utilisé dans laffaire Gabëikovo-
Nagymaros. Le règlement de différends considérés jusqu’alors comme
insolubles peut être de cette manière considérablement facilité.

Dans une affaire récente, la Cour est, pour des raisons humanitaires,
allée au-delà du cadre classique de l'avis consultatif qui était sollicité: il

77
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. WEERAMANTRY) 198

s'agit de l'affaire de la Licéité de la menace ou de l'emploi d'armes nu-
cléaires (C.IJ. Recueil 1996, p. 226). Dans cet avis, la Cour a parlé de
l'obligation pour les Etats de poursuivre des négociations de bonne foi en
vue d'un désarmement nucléaire et de les conclure (ibid., p. 264, par. 99)
— avis qui allait au-delà de la portée habituelle d’un avis consultatif rela-
tif à la licéité des armes nucléaires. La Cour avait manifestement le pou-
voir d'agir ainsi en sa qualité d'institution faisant partie du système des
Nations Unies dont tous les organismes ont pour vocation commune de
réaliser la paix. Une fois encore, c'est là un exemple manifeste de la Cour
exerçant la compétence qui lui est propre à la recherche de l’idéal de paix
qui est son objectif.

L'affaire relative au Projet Gabëikovo-Nagymaros (C.I1.J. Recueil 1997,
p. 76) apporte d’ailleurs un exemple récent de cette conception plus large
du rôle imparti à la Cour et cet exemple est parfait.

Dans cette affaire, la Cour a réglé certains points de droit contestés en
décidant, par exemple, qu'un traité de 1977 était toujours en vigueur et
régissait les relations entre les parties. Mais dans le cadre des principes
directeurs qu’elle retenait sur le plan du droit, la Cour laissait aux Parties
le champ libre pour négocier entre elles et les incitait d’ailleurs à le faire.
Par exemple, la Cour a incité les Parties à considérer sous un autre jour
les effets que la centrale électrique visée produirait sur l’environnement et
en particulier les a incitées à trouver une solution satisfaisante concernant
Peau a déverser dans l’ancien lit du Danube et dans les bras situés de part
et d’autre du fleuve (ibid, par. 140). Comme des négociations bilatérales
étaient prévues une fois l'arrêt rendu (ibid, par. 143), et que les Parties
pouvaient donc en disposer autrement, la Cour a suggéré de rétablir un
certain régime pour les ouvrages situés sur le fleuve (ibid., par. 144). La
Cour a suggéré en particulier aux Parties d'organiser une gestion conjointe
de ce qui restait du projet en leur donnant quelques idées sur les moda-
lités de cette coopération (par. 150).

J'ajouterai que si le Règlement de la Cour ne fait pas état d’une cer-
taine méthode à utiliser pour faciliter un règlement pacifique ou ne la
prescrit pas, cela n’autorise nullement à plaider contre le recours a
pareille méthode, car cela fait partie de la juridiction propre de la Cour
telle qu'elle est définie dans la Charte des Nations Unies et le Statut de la
Cour ainsi que dans les buts des Nations Unies tels qu'ils sont définis éga-
lement dans cet ensemble de documents. Nulle part dans la Charte ni
dans le Statut ni, du reste, dans le Règlement, cette façon de procéder
n'est interdite ni qualifiée d’inadaptée et d’ailleurs, l’aide ainsi apportée
aux parties lorsqu'elles recherchent un règlement est au nombre, comme
nous l'avons dit plus haut, des attributs normaux du processus judiciaire
de même qu'elle constitue un élément de la jurisprudence de la Cour.

Me permettant d’insister, j'observerai en outre que la Cour inter-
nationale de Justice qui est constituée de façon à représenter les grandes
formes de civilisation et Jes principaux systèmes juridiques du monde”, est

> Statut de la Cour. art. 9.
78
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. WEERAMANTRY) 199

l'héritière des traditions judiciaires d’un grand nombre de civilisations et
que ces traditions consacrent solidement le principe du concours que la
justice doit apporter au règlement pacifique des différends. Je note en
particulier que dans les philosophies de l’Orient, celle de la tradition
bouddhiste en particulier, le règlement pacifique des différends se situe au
centre même de la fonction judiciaire telle que ces cultures l’entendent.
L'une des principales raisons du phénomène est que le règlement paci-
fique fait échec à la rancœur et à l’amertume profonde liées à la victoire
et à la défaite, qui nourrissent f'inimitié à l'encontre du vainqueur et la
frustration chez le vaincu, pour aboutir finalement à la violence, à de
nouveaux différends, à l'escalade de la violence et à la guerre>. Cette
leçon, qui s'applique particulièrement bien au monde des relations inter-
nationales, nous vient de l’une des grandes cultures de paix, et elle peut
nettement enrichir la jurisprudence de notre Cour.

Pour toutes ces raisons, j'estime que la Cour, puisant dans la richesse
et la diversité des pouvoirs dont elle est dotée, et parce que son action en
faveur du règlement pacifique complète celle de tous les autres organes
des Nations Unies, aurait dû indiquer des mesures conservatoires et
j'estime en outre que ces mesures auraient dû être libellées de façon à inci-
ter les Parties à négocier et à leur apporter à cette fin quelques principes
directeurs de caractère juridique.

LES NOTIONS DE PAIX ET DE PRÉVENTION DES CONFLITS
SONT PRIMORDIALES

Dans l'opinion dissidente que j'ai jointe à la décision rendue dans les
affaires de mesures conservatoires relatives à des Questions d'interpréta-
tion et d'application de la convention de Montréal de 1971 résultant de l'ac-
cident aérien de Lockerbie (Jamahiriya arabe libyenne c. Royaume-Uni
et Jamahiriya arabe libyenne c. Etats-Unis d'Amérique) j'ai écrit ceci:

« Un juge illustre a fait observer jadis que les lois ne gardent pas le
silence au milieu du fracas des armes. A notre époque, nous avons

4 Voir J. Wigmore, A Panorama of the World's Legal Systems, 1928, vol. 2, p. 489 et
suiv.: K. N. Jayetilleke, «The Principles of International Law in Buddhist Doctrine»,
Recueil des cours de 1967, vol. 120, p.447: L. P. N. Perera, Buddhism and Human Rights,
1991, p. 40-41.

5 Voir le Dhammapada, verset 201: Kunäla Jataka, The Jätaka, vol. V, p. 412-414. Le
principe de cet éloge bouddhiste du règlement pacifique fait l’objet du verset 201 du
Dhammapada:

«Celui qui triomphe d’autrui se crée des ennemis
Celui qui est vaincu par autrui éprouve de la tristesse et de la frustration
Celui qui triomphe du besoin intérieur de triompher d’autrui est toujours heureux,
toujours satisfait.»

6 Voir sur un plan général C. G. Weeramantry, «Some Buddhist Perspectives on
International Law», in Boutros Boutros-Ghali; Amicorum Discipulorumque Liber, 1999.
p. 775, 804-805.

79
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. WEERAMANTRY) 200

aussi besoin d’affirmer que les lois ne sont pas privées du pouvoir
d'empêcher le fracas des armes. Tout l'édifice du droit de ’Organisa-
tion des Nations Unies s'appuie sur la notion de la paix et de la pré-
vention des conflits. S'il y a lieu, si le risque d’un conflit menace des
droits contestés devant elle, la Cour n'est pas privée du pouvoir
d'indiquer des mesures conservatoires pour sauvegarder ces droits en
empêchant l'escalade du différend et peut-être le recours à la force.
Cela relèverait entièrement de sa mission et s’accorderait en totalité
avec les buts et principes de l'Organisation des Nations Unies et du
droit international. Particulièrement en période de tensions, alors
que les signaux de danger lancent partout des éclairs, la Cour,
semble-t-il, devrait réagir de façon positive en prenant les mesures
qui relèvent de sa compétence. Si la Cour a compétence pour pro-
téger des droits qui font l’objet d’une action en suspens — et cela
est à mon avis indubitable — une ordonnance interdisant de porter at-
teinte à ces droits par un conflit doit aussi relever de sa compétence.
Si l’on veut que le droit international se développe et serve la cause
de la paix comme il est censé le faire, la Cour ne peut se dérober
devant une telle responsabilité quand l’occasion de l’assumer se pré-
sente.» (C.Z.J. Recueil 1992, p. 70 et p. 180-181.)

Je réitère ici les mêmes observations, en soulignant de surcroît qu'en la
présente instance, il ne s’agit pas simplement d’un éventuel recours à la
force, l'emploi de la force est bien réel et il se prolonge. Quand l’ordre
juridique du monde s’appuie sur la recherche de la paix et du règlement
pacifique, le message qui nous dit que le droit peut et doit servir à éviter
l'emploi de la force lance des échos particulièrement sonores.

Dans les situations où l'emploi de la force est d’ores et déjà un fait
acquis, le risque d'escalade est toujours particulièrement fort, et le risque
d'atteinte aux droits des deux parties existe aussi.

Je crois que la Cour est très fortement investie de l’obligation, dans une
telle situation, de prendre des mesures relevant de sa compétence pour
mettre fin à la violence et à l’escalade du conflit. La présente instance
offre par excellence à la Cour l’occasion d’agir, conformément aux prin-
cipes que j'ai déjà définis plus haut.

LES MESURES CONSERVATOIRES À PRENDRE DANS LA SITUATION ACTUELLE

Je souscris sans hésiter à certains éléments de l'ordonnance rendue par
la Cour, quand elle dit par exemple que les Parties doivent veiller à ne pas
aggraver ni étendre le différend, mais je pense que la Cour ne va pas assez
loin pour mener à bien sa mission de tribunal international et plus par-
ticulièrement d’organe judiciaire principal de l'Organisation des Nations
Unies et de gardien suprême des principes Juridiques constituant les
piliers de la communauté internationale.

Pour régler comme il convient les problèmes de droit qui sont posés à
la Cour en l'espèce, il aurait fallu trouver une formule équilibrée conçue

80
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. WEERAMANTRY) 201

pour mettre fin aussi rapidement que possible à l'emploi de la force des
deux côtés et autoriser le retour des réfugiés au Kosovo. Le pou-
voir d’agir de sa propre initiative dont elle est dotée autorise la Cour à
prendre en considération la situation qui est censée régner au Kosovo.

Sans rien dire à ce stade au sujet d’aucune des questions de fond sur
lesquelles elle devra statuer précisément au stade de l’examen au fond, la
Cour à mon avis serait fondée à appeler l’attention du demandeur sur la
nécessité de mettre immédiatement fin à toutes les actions des forces de
sécurité touchant la population civile au Kosovo, comme l’envisage la
résolution 1199 de 1998 du Conseil de sécurité. De même, la Cour serait
fondée à appeler l’attention du défendeur sur les obligations définies dans
la Charte des Nations Unies et sur la nécessité de mettre fin, pour que les
problèmes puissent être examinés de façon plus approfondie, à l’emploi
de la force sur le territoire de la République fédérale de Yougoslavie.

Il aurait également fallu rappeler aux deux Parties les dispositions per-
tinentes de la Déclaration universelle des droits de l’homme et des instru-
ments connexes en matière de droits de l’homme et leur rappeler en outre
combien il importe de respecter ces dispositions dans le cadre de toutes
les actions menées qui ont trait à la crise actuelle.

Pour que cette formule soit équilibrée, il est indispensable de respecter
strictement le droit des Albanais du Kosovo et de tous ceux qui vivent au
Kosovo à demeurer sans la moindre entrave chez eux, dans leurs habita-
tions, et de respecter strictement aussi le droit des réfugiés du Kosovo et
de toutes les personnes déplacées de rentrer sans entrave pour se réins-
taller chez eux, dans leurs habitations, et l’exercice de ce droit devrait leur
être facilité conformément à la résolution 1199 de 1998 du Conseil de
sécurité.

Les mesures ainsi indiquées seraient incomplètes si la Cour ne recon-
naissait pas aussi le droit de la population du Kosovo et de tous les réfu-
giés et toutes les personnes déplacées retournant au Kosovo à bénéficier
de garanties internationales, sous les auspices des Nations Unies, pour
être protégés en permanence, et il faudrait faire état de la nécessité de
mettre immédiatement en train l’établissement d’un dispositif établissant
ces garanties.

Dans l'affaire de l'Anglo-lranian Oil Co., mesures conservatoires,
ordonnance du 5 juillet 1951 (C.1.J. Recueil 1951, p. 89), la Cour, en indi-
quant des mesures conservatoires, ne s’est pas contentée de dire que les
Parties devraient veiller chacune à empêcher tout acte qui pourrait pré-
juger les droits de l’autre Partie et à empêcher tout acte de nature à
aggraver ou étendre le différend. elle est allée plus loin et elle a défini un
dispositif mettant en place un régime transitoire pour l’industrie pétro-
lière iranienne. Elle a prévu la création d’un organe de surveillance en
précisant quelles seraient ses fonctions. En l'espèce, j'estime qu’il aurait
été de la compétence de la Cour, si elle avait indiqué des mesures conser-
vatoires, de prescrire des dispositions particulières ayant trait au retour
des réfugiés et à la protection qu'il faut continuer apres ce retour. Il
n'appartient pas à la Cour d’arrêter tes détails à ce sujet, c’est aux Parties

81
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. WEERAMANTRY) 202

d'élaborer un dispositif acceptable à cette fin mais il aurait fallu, à mon
sens, inciter les Parties à négocier le dispositif concret à mettre en place en
vue de cet objectif. Comme l’a fait observer sir Hersch Lauterpacht (The
Development of International Law by the International Court, 1982,
p. 256), il est du ressort de la Cour, quand elle indique des mesures
conservatoires, d'en définir la teneur. La Cour aurait pu à cet égard ap-
peler l'attention des Parties sur les dispositions pertinentes des résolu-
tions du Conseil de sécurité relatives à cette question.

La Cour aurait été compétente pour ordonner aux deux Parties d’adop-
ter toutes les mesures indispensables afin de ne pas aggraver la situation
et de rétablir et préserver la paix et la sécurité internationales dans la
région.

La Cour aurait également affirmé nettement la complémentarité de son
action judiciaire et de celle de tous les autres organes des Nations Unies
quand elle s'emploie avec eux à chercher un règlement pacifique aux dif-
férends si elle avait, à la fin de son ordonnance, indiqué également que les
mesures prescrites sont des principes directeurs s'inscrivant dans le cadre
du droit applicable, que les Parties étaient priées de négocier la cessation
immédiate de l'emploi de la force sous toutes ses formes, dans toutes les
régions de la Yougoslavie, et que les principes directeurs en question
étaient liés les uns aux autres et devaient être appliqués simultanément.

Dans la conclusion de l’ordonnance, la Cour pouvait indiquer en outre
que les mesures prescrites étaient liées les unes aux autres et devaient être
appliquées simultanément.

La Cour était en outre fondée à inciter les Parties à n’épargner aucun
effort, que ce soit par la voie diplomatique ou autrement, pour réaliser un
règlement rapide du différend conformément aux principes directeurs de
caractère juridique évoqués plus haut. L’indication de telles mesures
serait parfaitement conforme à la jurisprudence de la Cour et aux attri-
buts habituels de la fonction judiciaire. La Cour pourrait d’ailleurs
encore prêter ses bons offices pour faciliter ladite fonction.

Ayant dit sur quels points je m’écarte de la majorité, je tiens à dire
aussi combien je partage la profonde inquiétude qu’elle exprime pour le
drame humain, les lourdes pertes en vies humaines, les souffrances que
connaît le Kosovo et qui constituent la toile de fond du présent différend
et qu'elle exprime aussi au sujet des victimes et des souffrances humaines
que l’on déplore de façon continue dans l’ensemble de la Yougoslavie. Je
fais également respectueusement mienne l’observation dans laquelle la
Cour dit que l’emploi de la force en Yougoslavie soulève dans les circons-
tances actuelles des problèmes très graves de droit international.

Je souhaite vivement aussi, tout comme la Cour, que toutes les parties
qui se présentent devant elle agissent conformément à leurs obligations
en vertu du droit international y compris le droit humanitaire.

De même que la Cour également, je garde présentes à l'esprit les res-
ponsabilités qui lui incombent dans le maintien de la paix et de la sécu-
rité. Je me permettrai de faire ici observer que c'est un lien théorique
intime qui rattache les notions de paix et de droit international. La paix

82
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. WEERAMANTRY) 203

n'est pas simplement une idée morale, c’est aussi un principe de droit.
Comme le disait Lauterpacht avec une formule heureuse (Lauterpacht,
The Function of Law in the International Community, op. cit., p. 438),
«La paix est avant tout un postulat de droit. Juridiquement, c’est une
image, qui exprime l’unité d’un système juridique.» Les responsabilités
dont la Cour est investie à l'égard de la paix sont donc écrasantes.

C'est à cause de ce dernier élément qu’à mon avis, la Cour aurait dû
aller plus loin et aurait dû indiquer des mesures conservatoires dans le
sens que je viens d’esquisser.

Et même si elle ne prescrivait pas de mesures conservatoires, la Cour
était fondée, à mon avis, à adresser aux deux Parties un message dans le
sens que j'ai indiqué ci-dessus, procédure que M. Lachs envisageait dans
l'opinion individuelle qu’il a jointe à la décision rendue dans l'affaire du
Plateau continental de la mer Egée. À cette occasion, M. Lachs a fait
observer:

«La Cour, selon moi, ne s’arroge aucun pouvoir exclu par son
Statut quand, par d’autres moyens que le prononcé d’un arrêt, elle
apporte sa contribution ou son assistance au règlement pacifique de
différends entre Etats ou facilite ce règlement, si l’occasion lui en est
offerte à un stade quelconque de la procédure.

La Cour aurait eu tort de vouloir donner aux parties des conseils
précis «quant aux voies» qu'il conviendrait de suivre (C.1.J. Recueil
1951, p. 83), mais elle aurait di, de sa propre initiative, et tout en
n’indiquant pas de mesures conservatoires, mettre plus nettement
l'accent en particulier sur la nécessité de la modération de la part des
deux Etats et sur les conséquences possibles de toute aggravation ou
extension du confit. Si elle était allée plus loin qu’elle ne l’a fait, la
Cour, avec tout le poids de sa mission judiciaire, aurait pu apporter
sa contribution utile encore qu’indirecte en aidant à frayer la voie au
règlement amical d’un dangereux différend. Une telle attitude eût été
conforme à l’un de ses rôles essentiels au sein de la communauté
internationale.» (Plateau continental de la mer Egée, mesures conser-
vatoires, ordonnance du 11 septembre 1976, CII. Recueil 1976,
p. 20-21).

Les vues que j’ai exposées ici s’inspirent d’une conception de la mission
judiciaire qui est admise dans la jurisprudence de la Cour et du reste dans
la conception vénérable de cette fonction judiciaire selon les grandes
formes de civilisation et les principaux systèmes juridiques du monde,
ainsi que je l’ai exposé plus en détail dans la présente opinion.

Ce rôle impose à la Cour de faire tout ce qui est en son pouvoir,
conformément au droit, en vue du règlement pacifique des différends, et
d'apporter à cette fin son aide et son concours. Cela cadre parfaitement
avec le principe du règlement pacifique des différends dont on a déjà rap-
pelé que c'était une pierre angulaire de la Charte des Nations Unies et du
Statut de la Cour internationale de Justice.

83
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. WEERAMANTRY}) 204

Il va de soi que tout ce que j'ai dit ici dans la présente opinion
n'exprime rien quant au fond de l'affaire (voir Frontière terrestre et mari-
time entre le Cameroun et le Nigéria, mesures conservatoires, ordonnance
du 15 mars 1996, C.LJ. Recueil 1996 (TI), p. 23, par. 43-44 ) et

«l'indication de telles mesures ne préjuge en rien la compétence de la
Cour pour connaître au fond de l'affaire et laisse intact le droit du
défendeur de faire valoir ses moyens à l'effet de la contester» (Anglo-
Iranian Oil Co., mesures conservatoires, ordonnance du 5 juillet
1951, CLS. Recueil 1951, p. 93).

oe
* *

A l’intérieur de ces limites, la Cour aurait alors joué un rôle positif,
consistant à renforcer et stabiliser l’état de droit à Péchelle internationale
au moyen de l’exercice de la fonction judiciaire — rôle que, parmi les
organes de l'Organisation des Nations Unies, la Cour seule a pleinement
qualité pour exercer.

(Signé) Christopher G. WEERAMANTRY.

84
